DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities:
In Reference to Claim 1
In line 3, the phrase “via bending of steel sheet” should read –via bending of a steel sheet–.
In line 16, the phrase “the second end wall and separated from” should read –the second end wall [[and]]is separated from –.
In Reference to Claim 5
In lines 1 – 2, the phrase “wherein the first and second side walls each define a respective first free edge” should read –wherein the first and second side walls 
In Reference to Claim 7
In line 2, the phrase “formed via bending of sheet steel” should read –formed via the bending of the steel sheet–.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’816 (JP 2001 152816 A).
JP’816 teaches:
In Reference to Claim 1
A crosshead comprising:
A body (2) forming an inverted U-shape cross-sectional profile via bending of a steel sheet (as seen from Figs. 3 and 4), the body including:
A first side wall (25) connected to a second side wall (25) via a transverse wall (2),
A contact surface (2a) configured to engage a rocker arm (1) or a camshaft, the contact surface formed on an upper side of the transverse wall (as seen from Fig. 3),
A first valve contact surface (20) and a second valve contact surface (20) formed on an underside of the transverse wall, and
A first end wall (29) configured as a first finger extending from a first longitudinal end of the transverse wall, and a second end wall (29) configured as a second finger extending from a second longitudinal end of the transverse wall,
Wherein the first end wall is separated from the first and second side walls via first and second cut-outs formed by respective first cut edges of the first end wall and the first and second side walls, and
Wherein the second end wall is separated from the first and second side walls via third and fourth cut-outs formed by respective second cut edges of the second end wall and the first and second side walls (as seen from Figs. 3 and 4).
In Reference to Claim 20
In addition to all the limitations of claim 1 discussed above, wherein the contact surface is a sliding contact surface (as seen from Fig. 3 and JP’816 paragraph [0014]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’816 in view of IT’586 (IT UA20 163 586).
In Reference to Claim 19
JP’816 does not teach the following which is taught by IT’586:
In addition to all the limitations of claim 1 discussed above, wherein the first and second side walls extend longitudinally from the first longitudinal end to the second longitudinal end (as seen from Fig. 2 and IT’586 page 2).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of IT’586 to modify the first and second side walls so as to extend from the first longitudinal end to the second longitudinal end within the valve drive mechanism of JP’816 since it would further restrict the movement of the valve stems in the axial direction of the rocker arm as taught by JP’816 (paragraph [0014]).


Claims 1-18, are rejected under 35 U.S.C. 103 as being unpatentable over IT’586 in view of JP’816.

Regarding claim 1:  IT’586 discloses a crosshead for a valve train of internal combustion engine for transmission of a cam lift to two gas exchange valves (6), the crosshead comprising a body forming an inverted U-shape cross-sectional profile via bending of a steel sheet (figures 2-4), the body including: a first side wall connected to a second side wall via a transverse wall, a contact surface (15) configured to engage a rocker arm or a camshaft, the contact surface formed on an upper side of the transverse wall and a first valve (6’) contact surface and a second valve (6’) contact surface formed on an underside of the transverse wall.
IT’586 fails to disclose a first end wall configured as a first finder extending from a first longitudinal end of the transverse wall and a second end wall configured as a second finger extending from a second longitudinal end of the transverse wall, and the first end wall is cut and separated from the first and second side walls such that first respective cut edges of the first end wall and the first and second side walls form first and second cutouts, and the second end wall cut and separate from the first and second side walls such that respective second cut edges of the second end wall and the first and second side walls form third and fourth cutouts.
However, JP’816 teaches a first end wall (29) configured as a first finger extending from a first longitudinal end of the transverse wall and a second end (29) wall configured as a second finger extending from a second longitudinal end of the transverse wall (figures 3,4), and the first end wall (29) is separated from the first and second side walls (25,25) via first and second cut-outs formed by respective first cut edges of the first end wall and the first and second side walls, and the second end wall is separated from the first and second side walls via third and fourth cut-outs formed by respective second cut edges of the second end wall and the first and second side walls (figure 4).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of IT’586 by providing the arrangement as taught by JP’816 in order to further more secure the valve positioning.
Regarding claim 12: IT’586 discloses a crosshead for a valve train of an internal combustion engine for transmission of cam lift to two gas exchange valves (figures 2-4), the crosshead comprising: a body forming an inverted U-shape cross-sectional profile (6) via cutting and bending of a single piece of sheet metal (Translation, page 2, last paragraph; and page 3 first paragraph); the body including: 5 PUBLICSerial No. UnknownAtty. Dkt. No. P191169 WO-US a transverse wall comprising: an upper side formed with a contact surface (15) configured to engage a rocker arm or a camshaft, an underside formed with a first valve contact surface and a second valve contact surface (6’, 6’), a first side wall extending in a first direction from a first longitudinal side of the transverse wall, a second side wall extending in the first direction from a second longitudinal side of the transverse wall (figure 2).
IT’586 fails to disclose a first end wall cut and separated from the first and second side walls, the first end wall extending in the first direction from a first longitudinal end of the transverse wall, and a second end wall cut and separated from the first and second side walls, the second end wall extending in the first direction from a second longitudinal end of the transverse wall.
However, JP’816 teaches a first end wall (29) separated from the first and second side walls (25), the first end wall extending in the first direction from a first longitudinal end of the transverse wall, and a second end wall (29) separated from the first and second side walls (25), the second end wall extending in the first direction from a second longitudinal end of the transverse wall (figure 3,4), the first end wall and the first and second side walls define first cut edges, and the second end wall and the first and second side walls define second cut edges (figure 4).

Regarding claim 2: IT’586 as modified above discloses the claimed invention as recited above except for the specification of the wall thickness numerical value.
With regard to numerical specification it is the examiners position that such      would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on the functional requirement of the apparatus. Moreover, there is nothing in the record which establishes that the claimed numerical value present a novel or unexpected result (see In re Kuhle, 526  F.2d 553, 188 USPQ 7 (CCPA 1975)).

Regarding claim 3: IT’586 as modified above discloses the claimed invention as recited above except for the coining process.  As to the method of coining process, a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983)

Regarding claim 3: IT’586 discloses the transverse wall includes a first plateau, a second plateau, a first rising section, a second rising section, and a longitudinal center section, and the first valve contact surface is formed on the first plateau, the second valve contact surface is formed on the second plateau, the contact surface is formed on the longitudinal center section, the first plateau is connected to the longitudinal center section via the first rising section such that a first elevation of the first plateau is different than an elevation of the longitudinal center section, and the second plateau is connected to the longitudinal center section via the second rising section such that a second elevation of the second plateau is different than the elevation of the longitudinal center section (figure 2).

Regarding claim 5: IT’586 discloses the first and second side walls define a respective first free edge and a second free edge, the first and second free edges facing away from the transverse wall, and at least a portion of the first and second free edges has a constant elevation (figure 2).

Regarding claims 6,15: JP’816 discloses the first, second, third, and fourth cut-outs extend from the transverse wall (figures 2,3).  

Regarding claim 7: IT’586 discloses the first and second end walls are formed via the bending of the steel sheet (Translation, page 2, last paragraph).  

Regarding claim 8: IT’586 as modified above in combination and as a whole discloses the first and second end walls, the first and second side walls, and the transverse wall form an inverted bowl as recited above.

Regarding claims 9,13: JP’816 discloses the first end wall is arranged directly adjacent to the first valve contact surface, and the second end wall is arranged directly adjacent to the second valve contact surface (20,29).  

Regarding claim 10: JP’816 discloses the first and second end walls extend orthogonally relative to the contact surface (figures 3,4).  

Regarding claim 11: JP’816 discloses the first and second end walls extend orthogonally relative to the longitudinal center section (figure 3).  

Regarding claim 14: JP’816 discloses the first cut edges form respective first and second cut-outs, and the second cut edges form respective third and fourth cut-outs (figures 3,4).  

Regarding claim 16: JP’816 discloses the transverse wall further comprises a first plateau and a second plateau, and the first valve contact surface is formed on the first plateau, and the second valve contact surface is formed on the second plateau (20,20).  

Regarding claim 17: JP’816 discloses the transverse wall further comprises a longitudinal center section, and the contact surface is formed on the longitudinal center section (2a).  

Regarding claim 18: IT’586 discloses the transverse wall further comprises a first rising section and a second rising section, and the first plateau is connected to the longitudinal center section via the first rising section such that a first elevation of the first plateau is different than an elevation of the longitudinal center section, and the second plateau is connected to the longitudinal center section via the second rising section such that a second elevation of the second plateau is different than the elevation of the longitudinal center section (figure 2).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments and amendments fail to overcome the art-based rejections of claims as they are fully articulated in the body of this office action.  Applicant’s arguments have been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claims 1 and 12 that the combination of references relies on improper hindsight since IT’586 allegedly would not need the first and second end walls of JP’816 since the valve bridge of IT’586 is not capable of moving in a longitudinal direction such that neither of the two end walls would ever touch the valves.  It is the Office’s position, however, that the purpose of the side walls and end walls is not to restrict movement of the valve bridge.  In turn, the side walls and end walls are provided to restrict the lateral movement of the valve stems as explicitly taught by JP’816 (paragraph [0014]).  Hence, the combination of references used in the rejection of claims is both proper and obvious.
Thus, the new rejection of claims under 103, necessitated by applicant’s amendment, stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746